378 U.S. 549 (1964)
ROGERS
v.
UNITED STATES.
No. 1011, Misc.
Supreme Court of United States.
Decided June 22, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
James T. Moran for petitioner.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Ronald L. Gainer for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case remanded to the United States District Court for the Western District of Oklahoma for resentencing in light of the concessions made by the Solicitor General and upon an examination of the entire record in the case.